Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 1 of 18 PagelD #: 25
United States Department of Justice

  

United States Attorney
Southern District of West Virginia

 

Robert C. Byrd United States Courthouse Mailing Address
300 Virginia Street, East Post Office Box 1713
Suite 4000 Charleston, WV 25326
Charleston, WV 25301 304-345-2200
1-800-659-8726 FAX: 304-347-5104

June 6, 2019

 

 

Ray Nolan, Esquire
4625 WV-152
Lavalette, WV 25535

 

 

 

 

RORY L. PERRY il, CLERK
U friet Court

-S. Distr
Southern Disirict of West Virginia

 

Re: United States v. Jeffrey Miller

 

Criminal No.

 

Dear Mr. Nolan:

This will confirm our conversations with regard to your
client, Jeffrey Miller (hereinafter “Mr. Miller”). As a result
of these conversations, it is agreed by and between the United
States and Mr. Miller as follows:

1. CHARGING AGREEMENT. The United States will file an
information in the United States District Court for the Southern
District of West Virginia charging Mr. Miller with six counts of
violating 18 U.S.C. § 1030(a) (2) (B). A copy of this information
is attached hereto as “Plea Agreement Exhibit A.”

2. RESOLUTION OF CHARGES. Mr. Miller will plead guilty to
each of the six violations of 18 U.S.C. § 1030(a) (2) (B)
(unauthorized access of a computer), as charged in said
information.

3. MAXIMUM POTENTIAL PENALTY. The maximum penalty to which
Mr. Miller will be exposed by virtue of this guilty plea is as
follows:

Each Individual Count

 

(a) Imprisonment for a period of 1 year;

®

Defendant’s
Initials
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 2 of 18 PagelD #: 26

Ray Nolan, Esquire
June 6, 2019 Re: Jeffrey Miller
Page 2

(b) A fine of $100,000;

(c) A term of supervised release of 1 year;

(d) A mandatory special assessment of $25 pursuant to
18 U.S.C. § 3013.

Total Maximum Penalty

 

(a) Imprisonment for a period of 6 years;
(ob) A fine of $600,000;
(c) A term of supervised release of 1 year;

(d) A mandatory special assessment of $150 pursuant to
18 U.S.C. § 3013.

4, SPECIAL ASSESSMENT. Prior to the entry of a plea
pursuant to this plea agreement, Mr. Miller will tender a check or
money order to the Clerk of the United States District Court for
$150, which check or money order shall indicate on its face the
name of defendant and the case number. The sum received by the
Clerk will be applied toward the special assessment imposed by the
Court at sentencing. Mr. Miller will obtain a receipt of payment
from the Clerk and will tender a copy of such receipt to the United
States, to be filed with the Court as an attachment to this plea
agreement. If Mr. Miller fails to provide proof of payment of the
special assessment prior to or at the plea proceeding, the United
States will have the right to void this plea agreement. In the
event this plea agreement becomes void after payment of the special
assessment, such sum shall be promptly returned to Mr. Miller.

5. PAYMENT OF MONETARY PENALTIES. Mr. Miller authorizes
the Financial Litigation Unit in the United States Attorney’s
Office to obtain a credit report from any major credit reporting
agency prior to sentencing in order to assess his financial
condition for sentencing purposes. Mr. Miller agrees not to

©

Defendant’s
Initials

 

 
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 3 of 18 PagelD #: 27

Ray Nolan, Esquire
June 6, 2019 Re: Jeffrey Miller
Page 3

object to the District Court ordering all monetary penalties
(including the special assessment, fine, and court costs) to be
due and payable in full immediately and subject to immediate
enforcement by the United States. So long as the monetary
penalties are ordered to be due and payable in full immediately,
Mr. Miller further agrees not to object to the District Court
imposing any schedule of payments as merely a minimum schedule of
payments and not the only method, nor a limitation on the methods,
available to the United States to enforce the judgment.

Mr. Miller authorizes the United States, through the
Financial Litigation Unit, to submit any unpaid criminal monetary
penalty to the United States Treasury for offset in accordance
with the Treasury Offset Program, regardless of the defendant’s
payment status or history at that time.

In addition to any payment ordered by the Court, Mr. Miller
shall pay all monies received from any source other than earned
income, including without limitation lottery winnings, gambling
proceeds, judgments, inheritances, and tax refunds, toward the
court ordered restitution or fine.

Mr. Miller agrees that if he retains counsel or has appointed
counsel in response to the United States’ efforts to collect any
monetary penalty, he shall immediately notify the United States
Attorney’s Office, Attention: Financial Litigation Unit, P.O. Box
1713, Charleston, West Virginia 25326-1713, in writing and shall
instruct his attorney to notify FLU immediately of his
representation.

6. COOPERATION. Mr. Miller will be forthright and truthful
with this office and other law enforcement agencies with regard to
all inquiries made pursuant to this agreement, and will give
Signed, sworn statements and grand jury and trial testimony upon
request of the United States. In complying with this provision,
Mr. Miller may have counsel present except when appearing before
a grand jury.

7. USE IMMUNITY. Unless this agreement becomes void due

P

Defendant’s
Initials
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 4 of 18 PagelD #: 28

Ray Nolan, Esquire
June 6, 2019 Re: Jeffrey Miller
Page 4

to a violation of any of its terms by Mr. Miller, and except as
expressly provided for in paragraph 8 below, nothing contained in
any statement or testimony provided by him pursuant to this
agreement, or any evidence developed therefrom, will be used
against him, directly or indirectly, in any further criminal
prosecutions or in determining the applicable guideline range
under the Federal Sentencing Guidelines.

8. LIMITATIONS ON IMMUNITY. Nothing contained in this
agreement restricts the use of information obtained by the United
States from an independent, legitimate source, separate and apart
from any information and testimony provided pursuant to this
agreement, in determining the applicable guideline range or in
prosecuting Mr. Miller for any violations of federal or state laws.
The United States reserves the right to prosecute Mr. Miller for
perjury or false statement if such a situation should occur
pursuant to this agreement.

9. STIPULATION OF FACTS AND WAIVER OF FED. R. EVID. 410.
The United States and Mr. Miller stipulate and agree that the facts
comprising the offense of conviction and relevant conduct include
the facts outlined in the “Stipulation of Facts,” a copy of which
is attached hereto as “Plea Agreement Exhibit B.” The United
States does not propose that the stipulation of facts contains all
relevant conduct.

Mr. Miller agrees that if he withdraws from this agreement,
or this agreement is voided as a result of a breach of its terms
by him, and he is subsequently tried for his conduct alleged in
the indictment and other relevant conduct, as more specifically
described in the Stipulation of Facts, the United States may use
and introduce the Stipulation of Facts in the United States’ case-
in-chief, in cross-examination of Mr. Miller or of any of his
witnesses, or in rebuttal of any testimony introduced by him or on
his behalf. Mr. Miller knowingly and voluntarily waives, see
United States v. Mezzanatto, 513 U.S. 196 (1995), any right he has
pursuant to Fed. R. Evid. 410 that would prohibit such use of the
Stipulation of Facts. Tf the Court does not accept the plea

@

Defendant’s
Initials
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 5 of 18 PagelD #: 29

Ray Nolan, Esquire
June 6, 2019 Re: Jeffrey Miller
Page 5

agreement through no fault of the defendant, or the Court declares
the agreement void due to a breach of its terms by the United
States, the Stipulation of Facts cannot be used by the United
States.

The United States and Mr. Miller understand and acknowledge
that the Court is not bound by the Stipulation of Facts and that
if some or all of the Stipulation of Facts is not accepted by the
Court, the parties will not have the right to withdraw from the
plea agreement.

10. AGREEMENT ON SENTENCING GUIDELINES. Based on the
foregoing Stipulation of Facts, the United States and Mr. Miller
agree that the following provisions of the United States Sentencing
Guidelines apply to this case:

USSG $2Bl1.1
Base offense level 6

2B1.1{b) (18) +2
(offense involved an intent to
obtain personal information)

Adjusted offense level 8

The United States and Mr. Miller acknowledge and understand
that the Court and the Probation Office are not bound by the
parties' calculation of the United States Sentencing Guidelines
set forth above and that the parties shall not have the right to
withdraw from the plea agreement due to a disagreement with the
Court's calculation of the appropriate guideline range.

li. WAIVER OF APPEAL AND COLLATERAL ATTACK. Mr. Miller
knowingly and voluntarily waives his right to seek appellate review
of his conviction and of any sentence of imprisonment, fine, or
term of supervised release imposed by the District Court, or the
manner in which the sentence was determined, on any ground

®

Defendant’s
Initials
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 6 of 18 PagelD #: 30

Ray Nolan, Esquire
June 6, 2019 Re: Jeffrey Miller
Page 6

whatsoever, including any ground set forth in 18 U.S.C. § 3742, so
long as that sentence of imprisonment, fine, or term of supervised
release is below or within the Sentencing Guideline range
corresponding to offense level 8, regardless of Criminal History
category. Mr. Miller also knowingly and voluntarily waives any
right to seek appellate review of any claim or argument that (1)
the statute of conviction, 18 U.S.C. § 1030, is unconstitutional,
and (2) Mr. Miller’s conduct set forth in the Stipulation of Facts
(Plea Agreement Exhibit A) does not fall within the scope of 18
U.S.C. § 1030(a).

The United State also waives its right to seek appellate
review of any sentence of imprisonment or fine imposed by the
District Court, or the manner in which the sentence was determined,
oh any ground whatsoever, including any ground set forth in 18
U.S.C. § 3742, so long as that sentence of imprisonment or fine is
within or above the Sentencing Guideline range corresponding to
offense level 6, regardless of Criminal History category.

Mr. Miller also knowingly and voluntarily waives the right to
challenge his guilty plea and conviction resulting from this plea
agreement, and any sentence imposed for the conviction, in any
collateral attack, including but not limited to a motion brought
under 28 U.S.C. § 2255.

The waivers noted above shall not apply to a post-conviction
collateral attack or direct appeal based on a claim of ineffective
assistance of counsel.

12. WAIVER OF FOIA AND PRIVACY RIGHT. Mr. Miller knowingly
and voluntarily waives all rights, whether asserted directly or by
a representative, to request or receive from any department or
agency of the United States any records pertaining to the
investigation or prosecution of this case, including without any
limitation any records that may be sought under the Freedom of
Information Act (FOIA), 5 U.S.C. § 552, or the Privacy Act of 1974,
5 U.S.C. § 552a, following final disposition.

b

Defendant’s
Initials

 

 
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 7 of 18 PagelD #: 31

Ray Nolan, Esquire
June 6, 2019 Re: Jeffrey Miller
Page 7

13. FINAL DISPOSITION. The matter of sentencing is within
the sole discretion of the Court. The United States has made no
representations or promises as to a specific sentence. The United
States reserves the right to:

(a) Inform the Probation Office and the Court of all relevant
facts and conduct;

(b) Present evidence and argument relevant to the factors
enumerated in 18 U.S.C. § 3553(a);

(c) Respond to questions raised by the Court;

(d) Correct inaccuracies or inadequacies in the presentence
report;

(e) Respond to statements made to the Court by or on behalf
of Mr. Miller;

(f) Advise the Court concerning the nature and extent of Mr.
Miller’s cooperation; and

(g) Address the Court regarding the issue of Mr. Miller's
acceptance of responsibility.

14. VOIDING OF AGREEMENT. Tf either the United States or
Mr. Miller violates the terms of this agreement, the other party
will have the right to void this agreement. If the Court refuses
to accept this agreement, it shall be void.

15. ENTIRETY OF AGREEMENT. This written agreement
constitutes the entire agreement between the United States and Mr.
Miiler in this matter. There are no agreements, understandings,

or recommendations as to any other pending or future charges
against Mr. Miller in any Court other than the United States
District Court for the Southern District of West Virginia.

Acknowledged and agreed to on behalf of the United States:

D

Defendant’s
Initials
Case 3:19-cr-00185

Ray Nolan, Esquire
June 6, 2019
Page 8

SJOH/dla

Document 13 Filed 09/03/19 Page 8 of 18 PagelD #: 32

Re: Jeffrey Miller

MICHAEL B. STUART
United States Attorney

 

By: SF
AN’%J.O. HASSELBLAD
Adsistant United States Attorney

®

Defendant’s
Initials
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 9 of 18 PagelD #: 33

Ray Nolan, Esquire
June 6, 2019 Re: Jeffrey Miller
Page 9

I hereby acknowledge by my initials at the bottom of each of the
foregoing pages and by my signature on the last page of this nine-
page agreement that I have read and carefully discussed every part
of it with my attorney, that I understand the terms of this
agreement, and that I voluntarily agree to those terms and
conditions set forth in the agreement. I further acknowledge that
my attorney has advised me of my rights, possible defenses, the
Sentencing Guideline provisions, and the consequences of entering
into this agreement, that no promises or inducements have been
made to me other than those in this agreement, and that no one has
threatened me or forced me in any way to enter into this agreement.
Finally, I am satisfied with the representation of my attorney in
this matter.

i 7-15-14

 

 

 

 

JEFFREY MILLER Date Signed
Defendant
RAY NOLAN, ESQUIRE Date Signed

Counsel for Defendant
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 10 of 18 PagelD #: 34

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
HUNTINGTON

UNITED STATES OF AMERICA

Vv. Criminal No.
18 U.S.C. § 1030 (a) (2) (B)

 

JEFFREY S. MILLER

INFORMATION
The United States Attorney charges:
Background

At all relevant times:

The Veterans Benefits Administration

 

1. The Veterans Benefits Administration (“VBA”) was a
federal agency that provided assistance and compensation to
veterans. The VBA had offices across the United States, including
an office in Huntington, West Virginia in the Southern District

of West Virginia.

2. The VBA provided compensation to veterans who suffered
disabilities resulting from military service. In order to
determine veterans’ eligibility for compensation, the VBA

maintained medical records that contained substantial amounts of
individually identifiable and private health information,
including veterans’ names, contact information, social security

numbers, medical treatment history, disabilities, and

PLEA AGREEMENT EXHIBIT A

 

 
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 11 of 18 PagelD #: 35

compensation levels. The VBA maintained two main systems of
records: SHARE and the Veterans Benefits Management System
(“VBMS”) .

3. As required by federal law, the VBA protected veterans’
records and information. For instance, VBA prohibited employees
from accessing a veteran’s records unless access was required for
a work-related purpose. The VBA and federal law also prohibited
disclosure of veterans’ records without a legitimate purpose.

The Defendant

4, Defendant JEFFREY S. MILLER was employed as a Claims
Assistant at the VBA office in Huntington, West Virginia in the
Southern District of West Virginia.

5. As a Claims Assistant, defendant MILLER could view VBA
records in order to fulfill certain administrative
responsibilities. However, the VBA authorized defendant MILLER
to access those records only when access was required for a
legitimate work-related task. Defendant MILLER was not authorized
to access veterans’ records for any other purpose, including any
personal purpose.

Defendant MILLER’s Training on Access and Disclosure
6. The VBA instructed defendant MILLER that he was not

authorized to access veterans’ records except for legitimate work-

PLEA AGREEMENT EXHIBIT A
2
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 12 of 18 PagelD #: 36

related purpose, and that unauthorized access of such records was
illegal under federal law.

7. Defendant MILLER completed multiple VBA training
courses that informed him that he was prohibited from accessing
veterans’ medical records for a non-work-related purpose, such as
“fc]hecking [a] veteran’s or employee’s health records out of
curiosity.”

Defendant MILLER Unlawfully Accessed Veterans’ Records

 

8. Between January 24, 2018 and April 16, 2018, while
working as an employee of the VBA office in Huntington, West
Virginia, defendant MILLER accessed the medical Records of Known
Persons A, B, C, D, and E, who were defendant MILLER’s co-workers.
Defendant MILLER accessed these records without authorization and
without any legitimate work-related purpose. Defendant MILLER
knew he did not have authorization to access these records, but
did so anyway.

9, Between March 16, 2018 and May 24, 2018, while working
as an employee of the VBA office in Huntington, West Virginia,
defendant MILLER accessed the medical Records of Known Person F,
who was a public figure. Defendant MILLER accessed these records
without authorization and without any legitimate work-related
purpose. Defendant MILLER knew he did not have authorization to

access these records, but did so anyway.

PLEA AGREEMENT EXHIBIT A
3

 
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 13 of 18 PagelD #: 37

10. On or about May 17, 2018, at or near Huntington, West
Virginia, defendant MILLER took a photo of Known Person F’s SHARE
medical records. Defendant MILLER then sent that picture to
another individual known to the United States Attorney. Defendant
MILLER had no legitimate work-related justification or excuse for
making this disclosure.

Counts 1-6
(Fraud in Connection with Computers)

ll. The United States Attorney realleges and incorporates
by reference paragraphs 1-10, as if fully set forth herein.

12. On or about the dates specified below for each count,
at or near Huntington, West Virginia and within the Southern
District of West Virginia, defendant JEFFREY MILLER intentionally
exceeded authorized access to a computer, and thereby obtained
information from an agency of the United States, that is,
Veteran’s Benefits Administration’s medical information relating

to the persons specified below:

 

Approx.

Dates Unauthorized Access Type

Count

 

Access to Known Person A’s

1 1/24/18 medical records.without a

legitimate work-related purpose
Access to Known Person B’s

2 2/2/18 medical records without a

legitimate work-related purpose
Access to Known Person C’s

3 3/16/18 medical records without a

legitimate work-related purpose

 

 

 

 

 

 

 

PLEA AGREEMENT EXHIBIT A
4

 
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 14 of 18 PagelD #: 38

 

Access to Known Person D's

4 4/10/18 medical records without a

legitimate work-related purpose
Access to Known Person E’s

 

 

5 4/16/18 medical records without a
legitimate work-related purpose

3/16/18 Access to Known Person F’s

6 - medical records without a

 

 

 

 

5/24/18] legitimate work-related purpose

 

All in violation of Title 18, United States Code, Section
1030 (a) (2) (B).

MICHAEL B. STUART
United States Attorney

By:

 

STEFAN J. O. HASSELBLAD
Assistant United States Attorney

PLEA AGREEMENT EXHIBIT A
5
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 15 of 18 PagelD #: 39

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON

UNITED STATES OF AMERICA

Vv. CRIMINAL NO.

JEFFREY MILLER

STIPULATION OF FACTS

 

The United States and Jeffrey Miller (hereinafter ‘“I”)
stipulate and agree that the facts comprising the offenses of
conviction in the Information in the Southern District of West
Virginia include the following:

BACKGROUND
At all relevant times:

The Veterans Benefits Administration

 

The Veterans Benefits Administration (“VBA”) was a federal
agency that provides assistance and compensation to veterans. The
VBA had offices across the United States, including an office in
Huntington, West Virginia in the Southern District of West
Virginia.

The VBA provides compensation to veterans who suffered
disabilities resulting from military service. In order to
determine veterans’ eligibility for compensation, the VBA
maintained medical records that contained substantial amounts of
individually identifiable and private health information,
including veterans’ names, contact information, social security
numbers, medical treatment history, disabilities, and compensation
levels. The VBA maintained two main systems of records: SHARE
and the Veterans Benefits Management System (“VBMS”).

As required by federal law, the VBA protected veterans’

records and information. For instance, the VBA prohibited
employees from accessing a veteran’s records unless access was

PLEA AGREEMENT EXHIBIT B
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 16 of 18 PagelD #: 40

required for a work-related purpose. The VBA and federal law also
prohibited disclosure of veterans’ records without a legitimate
purpose.

FACTUAL BASIS FOR JEFFREY MILLER

T was employed as a Claims Assistant at the VBA office in
Huntington, West Virginia in the Southern District of West
Virginia. As a Claims Assistant, I could view VBA records in order
to fulfill certain administrative responsibilities. However, the
VBA authorized me to access those records only when access was
required for a legitimate work-related task. I was not authorized
to access veterans’ records for any other purpose, including any
personal purpose.

The VBA instructed me that I was not authorized to access
veterans’ records except for legitimate work-related purpose, and
that unauthorized access of such records was illegal under federal
law. For example, I completed a VBA training course called
“Privacy and HIPAA Focused Training” on or about the following
dates: May 27, 2014; May 18, 2015; April 14, 2016; March 16, 2017;
and February 15, 2018. Each time I completed the course, I
reviewed the following information:

Personally identifiable information (PII) and
protected health information (PHI) on Veterans and
employees should only be collected, accessed or
viewed by VHA employees with a need for that
information in the performance of their official
VA duties for payment, treatment or health care
operations. VA employees are prohibited from
accessing or viewing the PII/PHI of their
coworkers or Veterans out of curiosity.

The following are examples of unauthorized use and
or access that will result in appropriate
disciplinary action:
*Accessing information outside the scope of
your functional category.
*Checking a co-worker’s health record upon
their request without an official need to
know. .
*Checking Veteran’s or employee’s health
records out of curiosity. oe
*Removing III/PHI from the facility without
permission from the supervisor/facility
director

PLEA AGREEMENT EXHIBIT B
2
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 17 of 18 PagelD #: 41

‘Repeating information to VA employees
outside of your job responsibilities is a
privacy violation. Examples include co-
workers, unions, family members and friends.

Employees’ access or use of PHI is limited to the
minimum necessary standard of information needed
to perform their official job duties.

Unlawful Access to Veterans’ Records

On or about January 24, 2018, while working as an employee of
the VBA office in Huntington, West Virginia, I accessed the medical
records of Known Person A, who was my co-worker. I accessed Known
Person A’s records without authorization and without = any
legitimate work-related purpose. I knew I did not have
authorization to access Known Person A’s records, but did so
anyway.

On or about February 2, 2018, while working as an employee of
the VBA office in Huntington, West Virginia, I accessed the medical
records of Known Person B, who was my co-worker. I accessed Known
Person B’s records without authorization and without = any
legitimate work-related purpose. T knew I did not have
authorization to access Known Person B’s records, but did so
anyway.

On or about March 16, 2018, while working as an employee of
the VBA office in Huntington, West Virginia, I accessed the medical
records of Known Person C, who was my co-worker. I accessed Known
Person C’s records without authorization and without any
legitimate work-related purpose. I knew I did not § have
authorization to access Known Person C’s records, but did so
anyway.

On or about April 10, 2018, while working as an employee of
the VBA office in Huntington, West Virginia, I accessed the medical
records of Known Person D, who was my co-worker. I accessed Known
Person D’s records without authorization and without any
legitimate work-related purpose. T knew I did not have
authorization to access Known Person D’s records, but did so
anyway.

On or about April 16, 2018, while working as an employee of
the VBA office in Huntington, West Virginia, I accessed the medical
records of Known Person E, who was my co-worker. I accessed Known
Person E’s records without authorization and without any

PLEA AGREEMENT EXHIBIT B
3
Case 3:19-cr-00185 Document 13 Filed 09/03/19 Page 18 of 18 PagelD #: 42

legitimate work-related purpose. I knew I did not have
authorization to access Known Person E’s records, but did so
anyway.

Between on or about March 16, 2018 until on or about May 24,
2018, while working as an employee of the VBA office in Huntington,
West Virginia, I accessed the medical records of Known Person F

multiple times. Known Person F is a public figure. I accessed
Known Person F’s records without authorization and without any
legitimate work-related purpose. I knew I did not have

authorization to access Known Person F’s records, but did so
anyway.

On or about May 17, 2018, at or near Huntington, West
Virginia, I took a photo of Known Person F’s SHARE medical records.
I then sent that picture to an acquaintance. I had no legitimate
work-related justification or excuse for making this disclosure.

On July 17, 2018, I admitted to a federal agent that I had
accessed Known Person F’s records and sent a picture of those
records to an acquaintance.

This Stipulation of Facts does not contain each and every
fact known to defendant and to the United States concerning my
involvement in the charge set forth in the Information.

Stipulated and agreed to:

Mk 7 Is-14

 

JEFFREY MILLER Date
Defendant
Ray Nolan Date

Counsel for Defendant

STEFAN J.C HASSELBLAD Date
Assistant United States Attorney

  

PLEA AGREEMENT EXHIBIT B
4
